Syllabus by
PARDEE, J.
1. Restrictions in a deed that the lot conveyed thereby “shall be used for private residence purposes only,” do not prevent the erection upon said lot of more than one residence.
2. The sale and conveyance of lots in an allotment by their numbers upon a recorded plat, to which reference is made in the deeds of conveyance, do not establish a common plan or scheme for the allotment, that the lots sold shall not be subdivided by the purchasers.
3. The sale and conveyance of a lot by its number upon a recorded plat, to which- reference is made in the deed, do not imply a covenant that the purchaser may not subdivide the lot so purchased by him.
4. In the absence of a contract to the contrary, the purchaser of a lot by reference to its number upon a recorded plat, may subdivide the lot conveyed to him.
5. In construing the claims by which it is sought to impress upon lots of an allotment an implied covenant that the lots may not be subdivided by a purchaser, all doubts should be resolved in favor of the free use of said lots.
Full opinion will be published later. Watch Omnibus Index.